Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to Applicant’s Amendment and Response filed on 4/29/2022, wherein claims 5 and 13 are canceled, claims 1-3, 11 and 14 are amended and claim 56 is newly added.
Claims 34, 36, 38-41 and 44-46 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-3, 6, 10-12, 14 and 56 are examined on the merits herein.

Priority
The application is a National Stage entry of PCT/IB2018/001278 filed on 10/11/2018, which claims priority to provisional applications 62/613232 and 62/570937, filed on 1/3/2018 and 10/11/2017, respectively.
Withdrawn Rejections
All rejection(s) of record for claim(s) 5 and 13 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 4/29/2022, with respect to the rejection of claims 1-3, 6, 10-12 and 14 under 35 U.S.C. § 112(a) for lack of enablement, has been fully considered and is persuasive. Applicant has amended the claims to remove references to a method of prevention and remove references to mannuronic acid as a thixotropic agent. The rejection is hereby withdrawn.
Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 4/29/2022, wherein instant independent claim 1 is amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action, have been modified.

Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0085981, reference of record), in view of Ryan et al. (Arch. Oto. Head Neck Surg., 2010, reference of record).
Wang et al. exemplifies a method for treating influenza, rhinoviruses or seasonal allergies via intranasal administration of a composition comprising 0.5-10 mg/mL or 0.1-20 mg/kg N-acetylneuraminic acid (Neu5Ac), where administration is once or twice daily.(¶0042, 0192, 0250-0256, 0286, 0344)
Wang does not teach the pH of the Neu5Ac composition.
Ryan et al. discloses the results of a study examining the efficacy of a nasal spray lacking conventional preservatives, such as benzalkonium chloride, but maintaining a preserved and sterile composition by adjusting the formulation to be acidic, specifically at pH 2.5, and concluded that such a composition is effective at maintaining a sterile solution and provides a distinct benefit to users by eliminating the tissue damaging effects of conventional preservatives. (entire document)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the intranasally administered composition of Wang, by using an aqueous acidic (pH 2.5) media, thereby arriving at the instant invention. One would be motivated to do so because Ryan demonstrates that such an acidic intranasal composition has the benefit of maintaining a sterile solution as well as eliminating the damaging effects of traditional preservatives.
With respect to the instantly claimed amounts and ranges, the values overlap with that of the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Wang/Ryan, has been fully considered but is not persuasive. 
Applicant argues that Wang does not teach or suggest the instantly claimed amount of NANA delivered. Applicants’ argument is not persuasive because while the example Applicant refers to where 15 mL of a 1 mg/mL NANA solution is delivered nasally, does have an amount of NANA outside the instant range, Wang contains other examples. Specifically, Example 5.5 is directed to nasal administration of NANA where 1-2 mL of a 1 mg/mL NANA solution is used, which yields a range of 1-2 mg of NANA delivered, which lies within the instant range.
The rejection is still deemed proper and is maintained.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0085981, reference of record), in view of Ryan et al. (Arch. Oto. Head Neck Surg., 2010, reference of record), further in view of Sher et al. (US 2016/0038518, reference of record).
The disclosures of Wang/Ryan are referenced as discussed above. The combined prior art does not teach nasal compositions with a thixotropic agent. 
Sher et al teaches compositions comprising thixotropic agents, including alginates, that can be formulated for nasal administration. (¶0143, 0169-0171)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the intranasal composition of Wang/Ryan could be modified to include a thixotropic agent, as per Sher. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

New Grounds of Rejection
Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3, 6, 10-12, 14 and 56 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the subject".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is further indefinite because it is unclear which composition component is modified by the recited concentration range. Applicant is invited to consider amending claim 3 to read, “The method of claim 1, wherein said aqueous formulation comprises from about 0.1 to about 10 mg/mL of NANA, in an aqueous solution.”, which would alleviate the indefiniteness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0085981, reference of record), in view of Ryan et al. (Arch. Oto. Head Neck Surg., 2010, reference of record), further in view of Wang et al. (CN 102488697 A, 2012, PTO-892).
The disclosures of Wang/Ryan are referenced as discussed above. The combined prior art does not teach a nasal composition comprising mannuronic acid. 
Wang ‘697 teaches a method of treating influenza infection by administering a composition comprising mannuronic acid at 40 mg/kg/day. (¶0013)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the intranasal composition of Wang/Ryan could be modified to include the mannuronic acid taught by Wang ‘697. One would be motivated to modify Wang/Ryan in this way because Wang and Wang ‘697 are both directed to treating infection, specifically influenza.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0085981, reference of record), in view of Ryan et al. (Arch. Oto. Head Neck Surg., 2010, reference of record), further in view of Shahinian et al. (US 6,572,849; 2003, PTO-892).
The disclosures of Wang/Ryan are referenced as discussed above. The combined prior art does not teach a pH range of 2.8-3.2. 
Shahinian et al. is referenced by Ryan et al and teaches a self-preserved, nasal, inhalable composition adjusted to a pH range of 1.5-3.5. (Col 4, Ln 30-34)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the intranasal composition of Wang/Ryan could be modified to be in the pH range of 1.5-3.5 as taught by Shahinian, because Ryan references Shahinian and it is reasonable to look beyond the singular pH of 2.5 exemplified by Ryan, to more broadly apply the concept of a self-preserved nasal composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623